Case 0:19-cv-62181-AMC Document 83 Entered on FLSD Docket 06/11/2021 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                  CASE #: 0:19-cv-62181-AMC

  WILHELRMS TEDDYS ANDRE,

         Plaintiff,

  v.

  RYAN T. BIRO, individually,

         Defendant.
                                     /

                APPENDIX IN SUPPORT OF DEFENDANT, RYAN T. BIRO’S
                     MOTION FOR FINAL SUMMARY JUDGMENT

         Defendant, RYAN T. BIRO (“Biro”), by and through undersigned counsel, and pursuant

  to Federal Rule of Civil Procedure 56 and Local Rule 56.1, hereby FILES ITS Appendix in support

  of its Motion for Summary Judgement:

         App. 1        Declaration of Ryan T. Biro, dated May 13, 2021.

         App. 2        Declaration of Warren Stoeber, dated May 12, 2021.
Case 0:19-cv-62181-AMC Document 83 Entered on FLSD Docket 06/11/2021 Page 2 of 3




                                  CERTIFICATE OF SERVICE
         I HEREBY CERTIFY that on this 11th day of June, 2021, I electronically filed the

  foregoing document with the Clerk of Court by using the CM/ECF system or by email to all parties.

  I further certify that I either mailed the foregoing document and the Notice of Electronic Filing by

  first class mail to any non CM/ECF participants and/or the foregoing document was served via

  transmission of Notice of Electronic Filing generated by CM/ECF to any and all active CM/ECF

  participants.




                                                BY:    /s/ W. Hampton Johnson IV
                                                       W. HAMPTON JOHNSON IV
                                                       FLA. BAR NO. 98607
                                                       JOHNSON, ANSELMO, MURDOCH,
                                                       BURKE, PIPER & HOCHMAN, P.A.
                                                       Attorneys for Defendant
                                                       2455 East Sunrise Boulevard, Suite 1000
                                                       Fort Lauderdale, FL 33304
                                                       954/463-0100 Telephone
                                                       954/463-2444 Facsimile
                                                       whjohnson@jambg.com/young@jambg.com
Case 0:19-cv-62181-AMC Document 83 Entered on FLSD Docket 06/11/2021 Page 3 of 3




                                      SERVICE LIST

  BRIDGETTE M. DOMINGOS, ESQ.
  DOMINGOS LAW, LLC
  705 W. Bay Drive, #705
  Largo, FL 33770
  (727) 755-8448 (Phone)
  bridgette@domingoslaw.com

  APRIL S. GOODWIN, ESQ.
  THE GOODWIN FIRM
  801 W. Bay Drive, #705
  Largo, Fl 33770
  (727) 316-5333 (Phone)
  april@goodwin-firm.com

  W. HAMPTON JOHNSON IV, ESQ.
  JOHNSON, ANSELMO, MURDOCH,
  BURKE, PIPER & HOCHMAN, PA
  Attorneys for Defendant
  2455 E. Sunrise Blvd., Suite 1000
  Fort Lauderdale, FL 33304
  whjohnson@jambg.com
  (954) 463-0100 (Phone)
  (954) 463-2444 (Fax)
